Dewey, J.
This case seems to fall within the principle stated in Bridge v. Gray, 14 Pick. 55, where it was held that upon a joint contract being established, the admissions of each joint debtor as to the existence, payment and settlement of the joint debt, are admissible to bind all the joint debtors.
The same general doctrine, in other language, is stated thus in 3 Stephens Nisi Prius, 2425: “ An admission made by one of two partners, after the dissolution of the copartnership, concerning joint contracts or payments during the partnership, is evidence to charge the other partner.”
Here the written contract, which is the foundation of the plaintiff’s claim, is a joint contract. It purports on its face to be so, and is conceded to have been such. The effect of the contract is controverted. ■ It is denied that it creates any joint debt or liability. It is said that the acceptance of this draft by the plaintiff proves that he had funds of the drawers in his hands to pay the same. However this may be, and whether such acceptance does or does not, prima facie at least. import the having funds of the drawers adequate to meet the *102same when called for, it is quite certain that the draft which is the subject of controversy was a joint draft, drawn while the partnership existed, and this is all that is material in deciding the question of the competency of the admissions of one of the copartners. The partnership being proved by other testimony, and the contract being shown to have been made during the copartnership, and not barred by the statute of limitations, the admissions, made by one of the partners after the dissolution, in relation to such contract, are competent evidence. The case of Cady v. Shepherd, 11 Pick. 400, is also to the same effect.

Exceptions overruled.